Webb, Judge.
Grady Bennett, III, was convicted of burglary, and appeals from the denial of his motion for new trial.
1. The accused complains of the admission into evidence, over objection, of the state’s exhibit entitled "Witness’ Line-Up Identification Form.” The form has a line of squares or boxes corresponding to the numbers of the persons in the lineup, with instructions for the witness to place an "X” in the appropriate square of any person identified. It shows that square No. 3, which was Bennett’s position number, was marked with an "X.” The basis of the objection was that, according to the testimony of the identifying witness, the attending police officer, and not the witness personally, had placed the "X” in the square.
We find no merit in this objection. The witness testified as to the circumstances of the lineup at the police station, that he had identified the man he saw at the scene of the crime as the number 3 man in the lineup, and that he had signed the form. It thus is immaterial whether he or the attending officer manually placed the "X” in the square.
2. Complaint on the general grounds of the motion for new trial is without merit.

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.